Title: To Thomas Jefferson from William Branch Giles, 26 March 1796
From: Jefferson, Thomas
To: Giles, William Branch


                    
                        Dear Sir
                        Philadelphia March 26th 1796
                    
                    I have permitted your much valued favor of the 31st. of December to remain unanswered until this time, because until now, no desicive event had occurred, by which a conjecture could be formed of the probable course, which the House of Representatives would take respecting the great question of the Brittish treaty, Because Europe afforded nothing  interresting, and because I was unwilling to call your attention to the recital of trivial incidents.
                    You will observe from the accompanying paper that the day before yesterday a question was taken upon Mr. Livingston’s motion requesting the President to cause to be laid before the House of Representatives, the instructions to the late envoy extraordinaire and his correspondence with L. Granvile during the negotiation of the Brittish treaty &c. This incidental proposition gave rise to a discussion respecting the constitutional rights of the House of Representatives in checking the Treaty makeing power. The parties on both sides came forward and placed the fate of the proposition on that constitutional ground. The opposers of the resolution in their first onset, assumed a most authoratative tone, and without equivocation enthroned the treaty makeing power in a despotism complete. They declared that the treaty makeing power was undefined in its nature, unlimited in its extent, and paramount in its authority. They then proceeded to denounce those who would not yield an assent to this doctrine, as rebels and traitors against the constituted authorities. For this doctrine and this language, at this time, we are probably indebted in some degree to the mockery displayed on the President’s last Birth day, which has been construed into full evidence of what is called—the counter current. The partizans of despotism began to amuse themselves with a belief that the American mind had become so intoxicated with their clamors and their calumnies, that it was incapable of resisting the fetters prepared for it, and that the precious moment of fixing them on, had arrived. But this candid avowal produceing rather a repulsive, than a submissive effect, attempts were ingeniously made by them in the more matured state of the debate, to level the High ground upon which this omnipotent treaty makeing power, was at first most firmly entrenched. It is easy to see that this doctrine totally discards the utility of checks, and by means of the treaty makeing power completely Checkmates the whole constitution. It is proposed to have the debates upon this question printed in numbers by subscription; and as it is probable that you will not be able to see them in so satisfactory a shape in the any of the news papers I will take great pleasure in forwarding the numbers to you as they shall be printed. Since the vote of the house the treaty makeing party is in great trepidation for the ultimate fate of their favorite instrument, and would consent to a provision for carrying it into effect upon any conditions which the majority would prescribe, but the course of proceedure upon that question is yet unsettled. I have always been of opinion since my first arrival here, that a vote would be obtained for effectuateing the treaty; and it is certain that some of the gentlemen who voted with the majority are now inclined to carry  the treaty into effect. But I think the treaty more in Jeopardy now than I have done at any previous stage of the session for the following reasons amongst others. The majority upon the vote already passed is a very great one. The vote itself has united them in a common responsibility. Union is now necessary for their support. Their opinions are strongly against the contents of the treaty. The public mind will probably be with them upon the victory already obtained, and may afford some testimony of approbation before the discussion of the final question. European affairs will probably stand neutral. Under these circumstances, after declaring their right to examine the merits of the instrument, and upon the examination they find the treaty a bad one, they can hardly find any justification for carrying it into effect. But if its execution should not be denyed, it is certain, that in makeing provision for effectuateing it, a reservation of every essential right of the House of Representatives will be made.
                    You must have remarked the proclamation accompanying the promulgation of the treaty. It is the more extraordinary as Congress were in session at the time and had received a promise at the opening of the session that the subject should be laid before them &c. You probably too have remarked the delay in makeing the communication. There are however some circumstances attending these transactions, of which you are not informed, and which may serve to show you some of the late improvements in the diplomatic agency. About six weeks before the communication was made, a copy of the exchanged ratifications was received from Mr. Deas charge De affairs at London, covered by a letter, which announced that when he applyed to L. Greenville for the purpose of exchangeing ratifications, he informed his Lordship, that the President did not intend by the ratification to sanction the provision order, to which his Lordship replyed, ‘that was a distinct business,’ and from the conversation Mr. Deas seems to have inferred that the provision order would be viewed as a practical construction of the treaty, and in consequence of this opinion requests instructions from the secretary of state as to the ground upon which he should place the subject in case of a renewal of the order. Upon the arrival of this copy it was expected that the subject would be laid before the House of Representatives, and clamors and distrusts began to be circulated by many of the members; but the time had not arrived when the communication was deemed expedient by the executive, or in other words the counter current was not then sufficiently strong—and no favorable auspices seemed to attend this Brittish practical construction. To prevent therefore the circulation of these distrusts &c., the segacious secretary of state addressed a private letter to the Speaker of the House of Representatives in his private  capacity, to be read at his lodgeings, and to enable him to satisfy gentlemen individually of the disposition of the President to comply with his promise of communication at the opening of the session; but that the P. did not deem the papers received sufficiently authentic to justify such a proceedure. The phraseology of the letter was not less remarkable than its object, for he assured Mr. Dayton that he would not affront him so much as to ask his opinion as to the authenticity of the papers; copies of which were inclosed. Notwithstanding this decisive course of proceedure upon the first arrival of these papers, a mere duplicate of the copies has since that time been deemed sufficiently authentic to authorise the same communication, and the promulgation of the treaty as the law of the land, with the proclamation injoining obedience to it. For as far as I have been informed the original ratification on the part of the British King is not yet arrived. These papers were submitted to the perusal of Mr. Madison and myself by the speaker the evening he received them and were taken from him early the next morning by the secretary of state in person.
                    I shall endeavour to forward herewith the treaty with Spain, which is universally approved of here and is in fact an excellent critical essay upon the treaty with Brittain. Presumeing upon your desire to see the spanish treaty I have been indeavouring to obtain a copy for you for some time past, but after having received the promise of a copy from one of the senators was at length disappointed. An incident has occurred which has put the public in possession of it. Amongst the various arts emplyed by the treaty makeing party to effect their object, a new one has been devised to operate upon the Western parts of the U.S. The British and Spanish treaties are united and the people are told that the execution of the one, is essentially dependent on the execution of the other, to this suggestion is added the importance of the surrender of the posts to the Western country. This artifice has so far succeeded as to cause a number of petitions to come forward from the western parts of Pensyvania praying the concurrence of the House of Representatives to pass all necessary laws to carry both of the treaties into effect. To effect this it became necessary to give the spanish treaty publicity, and with this view Mr. Ross is said to have transmitted a copy to Pittsburg which has been published in the paper of that place, and from thence is published in one of the daily papers here. So far however are these two treaties from harmoniseing, that it is suggested that both the governments of France and Spain have declared that they view the Missisippee article as militant with the similar article in the British treaty, and it is further said that the spanish minister has received instructions to make an intimation to that effect to our government. One thing is certain that in  consequence of the article in the British treaty, the U.S. have been compelled to receive the navigation of the Missicippe as a concession from Spain, when the Spanish minister was willing to have admitted it as a right. The spanish negotiation is said to have been very ably managed and proves that the British exchequer had not monopolised all the talents of the U.S. The present session of Congress seems to be without end. Our finances are now found to be extremely deranged—and all the important business of the session is now before us. I never was so anxious to return to Virginia; and that anxiety must plead my excuse for indulgeing myself in troubling you with so long a letter upon politicks. I believe I shall elope as soon as the treaty question is settled, in which event I propose to pay a visit to Monticello.
                    The Duke Liancourt proposes to make you a visit in five or six weeks, he is now on his way by water to Charleston and proposes to return by land. I have taken the liberty to give him a letter of annunciation. Be pleased to accept my most affectionate regards and present my best respects to the Ladies of your Family &c.
                    
                        Wm. B. Giles
                    
                    
                        This letter has been so rapidly written that I have not stopped to mend my pen.
                    
                